The above plaintiff claims damages in the sum of $600 for injuries, consisting of the fracture of two ribs, lacerations of his forehead, general body bruises, shock, pain and suffering, sustained in the accident between the Joseph Cook car and the car of defendant Kolb. The trial judge awarded this plaintiff $450.
The above plaintiff received a laceration on his forehead and the fracture of two ribs. He was given first aid treatment on the night of the accident and saw his doctor the next day, and this doctor, without an X-day, decided that he had two fractured ribs. Plaintiff was not confined to bed, but he testified that he stayed in the house about three weeks, with some pain and inconvenience. He has fully recovered. We think an award of $300 would be sufficient in this case.
For the reasons herein assigned, together with the reasons assigned in the case of Antoine J. Ashey, for the benefit of his minor daughter, Asine Ashey, v. W.E. Kolb et al., 9 So.2d 865, this day decided, it is ordered that the judgment appealed from be amended by reducing the award from $450 to the sum of $300, and as thus amended, the judgment is affirmed; appellee to pay the cost of the appeal, and appellants to pay all other costs.